Citation Nr: 1123762	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  05-12 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Evaluation of lumbar spine degenerative disc disease (DDD), currently rated 40 percent from February 10, 2010.

2.  Evaluation of lumbar spine DDD, rated 20 percent prior to February 10, 2010.

3.  Evaluation of cervical spine DDD, rated 30 percent from February 10, 2010.

4.  Evaluation of cervical spine DDD, rated 20 percent prior to February 10, 2010.

5.  Evaluation of left lower extremity lumbar radiculopathy, rated 10 percent from February 10, 2010.

6.  Entitlement to a separate, compensable rating for left lower extremity lumbar radiculopathy prior to February 10, 2010.




REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to December 2002.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a January 2003 rating decision of the VA Regional Office (RO) in San Diego, California.  In that decision, the RO granted entitlement to service connection for lumbar and cervical spine DDD and assigned 20 and 10 percent ratings, respectively, for these disabilities.  The RO also granted entitlement to service connection for left and right ulnar neuropathy, and assigned noncompensable ratings for each disability.  The Veteran appealed the assigned ratings.

The Veteran submitted two statements in early December 2003.  In one of those statements, he indicated that increased ratings of 10 percent for each of the ulnar neuropathy disabilities, with a combined rating of 60 percent, would fully satisfy all issues of his pending claims and appeals.  In the other statement, the Veteran indicated that he had withdrawn his appeal as to the lumbar and cervical spine DDD ratings because of the increase granted for the ulnar neuropathy disabilities, but that the lumbar and cervical spine DDD had worsened, and therefore requested that these disabilities be reevaluated.  Later in December 2003, the RO granted the requested 10 percent ratings for right and left ulnar neuropathy, and continued the 20 and 10 percent ratings for lumbar and cervical spine DDD.

As the Veteran indicated a desire to seek higher ratings for the lumbar and cervical spine DDD prior to the rating increase for ulnar neuropathy upon which his withdrawal of his initial appeal was contingent, the Board finds that the Veteran's appeal of the ratings assigned in connection with the grant of service connection for lumbar and cervical spine DDD was never withdrawn.  This is consistent with the statement in the Joint Motion that the Veteran's claim on appeal was filed in October 2002.  See Joint Motion, at 2, n. 1.  Consequently, the Board is reviewing what it deems an appeal of the ratings assigned in connection with the January 2003 grant of service connection for lumbar and cervical spine DDD.

However, given that the Veteran indicated that he would be satisfied with separate 10 percent ratings for bilateral ulnar neuropathy and has never indicated otherwise, the Board finds that the propriety of those ratings, although granted in connection with the cervical spine DDD, are not before the Board.  Cf. See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

The Veteran was afforded a personal hearing in January 2008 before the undersigned Veterans Law Judge sitting at Los Angeles, California.  The transcript is of record.

In an April 2008 decision, the Board granted a 20 percent rating for cervical spine DDD and denied a rating higher than 20 percent for lumbar spine DDD.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).

In a June 2009 Joint Motion, counsel for the Veteran and VA requested that the Court vacate the Board's decision insofar as it denied higher ratings for the lumbar and cervical spine DDD.  In a May 2009 Order, the Court granted the Joint Motion.

In December 2009, the Board remanded the claims for additional development, including requesting recent VA treatment records and affording the Veteran a new VA examination.  The records were requested and the Veteran was afforded a February 2010 VA examination.  For the reasons discussed below, the RO complied with the Board's remand instructions and the February 2010 examination was adequate.

In June 2010, the RO granted a separate 10 percent rating for left lower extremity lumbar radiculopathy, effective the date of the February 2010 VA examination.  As this rating was also assigned in connection with the appeal from the January 2003 rating decision granting service connection and assigning ratings for lumbar and cervical spine DDD, the Board will address the issue of the appropriate rating for this disability during the appeal period as well (i.e., prior to and from September 10, 2010).  In June 2010, the RO also increased the rating for the Veteran's lumbar and cervical spine DDD to 40 and 30 percent, respectively, also effective the February 2010 date of the VA examination.  The Board has listed the issues on the title page to reflect the higher ratings granted for various stages of the appeal period, as discussed below.


FINDINGS OF FACT

1.  Lumbar spine DDD symptoms have most nearly approximated severe lumbosacral strain, forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the thoracolumbar spine, throughout the appeal period.

2.  Cervical spine DDD symptoms have most nearly approximated severe limitation of motion of the cervical spine, forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the cervical spine, throughout the appeal period.

3.  Left lower extremity lumbar radiculopathy symptoms have most nearly approximated mild incomplete paralysis of the external popliteal nerve throughout the appeal period.
CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for lumbar spine DDD from February 10, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010-5242 (2010).

2.  The criteria for a rating of 40 percent for lumbar spine DDD prior to February 10, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242; 38 C.F.R. § 4.71a, DC 5295 (2003).

3.  The criteria for a rating higher than 30 percent for cervical spine DDD from February 10, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5010-5242.

4.  The criteria for a rating of 30 percent for cervical spine DDD prior to February 10, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242; 38 C.F.R. § 4.71a, DC 5290 (2003).

5.  The criteria for a rating higher than 10 percent for left lower extremity lumbar radiculopathy from February 10, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 8521.

6.  The criteria for a rating of 10 percent for left lower extremity lumbar radiculopathy prior to February 10, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 8521.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As noted above, each of the claims on appeal stem from the Veteran's disagreement with the ratings assigned in connection with the grant of service connection for lumbar and cervical spine DDD.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

In any event, the RO's April 2006 complied with the VCAA's notification requirements.  Moreover, the parties to the Joint Motion did not indicate that there were any VCAA-related deficiencies.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  Moreover, during the January 2008 Travel Board hearing, the undersigned informed the Veteran that he should submit potentially relevant evidence, including evidence relating to the prescription of bed rest, which could have warranted a higher rating under the formula for rating intervertebral disc syndrome discussed below.  The file was left open for 60 days in order to allow the Veteran time to submit additional evidence.  These actions provided an opportunity for the Veteran and his then representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2010).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for higher ratings are thus ready to be considered on the merits.

Applicable Legal Principles

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of a rating in connection with that service connection grant is disputed, 
separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  That is what occurred in this case.  However, as shown below, the evidence warrants uniform ratings for each disability for which a higher rating is sought.

The Veteran's lumbar and cervical spine DDD are rated under 38 C.F.R. § 4.71a, which contains criteria for rating the musculoskeletal system.  As noted in the Joint Motion, these criteria were amended once during the appeal period, effective September 26, 2003.  Those amendments also renumbered the relevant diagnostic codes and created a new general rating formula for diseases and injuries of the spine.  The amended version of the criteria may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

With regard to the lumbar spine, prior to September 2003, the DC 5292 provided ratings for limitation of motion of the lumbar spine when limitation was slight (10 percent), moderate (20 percent), or severe (40 percent).  DC 5295 provided for a 20 percent rating where there was muscle spasm on extreme forward bending with loss of lateral spine motion, unilateral, in a standing position, and a 40 percent rating where there was listing of the whole spine to the opposite side with a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

With regard to the cervical spine, prior to September 2003, DC 5290 provided for a 20 percent rating for moderate limitation of the cervical spine and a 30 percent rating for severe limitation of the cervical spine.

With regard to both the lumbar and cervical spine, prior to September 2003, DC 5293 provided that IVDS was to be rated based either on the total duration of "incapacitating episodes" over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method resulted in the higher rating.  Note 1 to DC 5293 defined an incapacitating episode as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  Note 2 defined chronic orthopedic and neurologic manifestations as orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that were present constantly, or nearly so, and provided that when evaluating on the basis of chronic manifestations, orthopedic disabilities were to be evaluated using criteria for the most appropriate orthopedic diagnostic code or codes and neurologic disabilities were to be evaluated separately using criteria for the most appropriate neurologic diagnostic code or codes   Note 3 provided that if IVDS was present in more than one spinal segment, provided that the effects in each spinal segment were clearly distinct, each segment of the spine was to be evaluated on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

Under the criteria effective September 26, 2003, lumbosacral and cervical spine disabilities are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine ("general rating formula").  38 C.F.R. § 4.71a, DCs 5237-5242.  IVDS is rated under the previously described Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, DC 5243.

Under the general rating formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  50 and 100 percent ratings are warranted for unfavorable ankylosis of the thoracolumbar spine and the entire spine, respectively.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Regarding associated objective neurologic abnormalities or chronic neurologic manifestations, under 38 C.F.R. § 4.124a, DC 8521, regarding the external popliteal nerve (common peroneal), a 40 percent rating is assigned for paralysis involving foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  Severe incomplete paralysis warrants assignment of a 30 rating.  Moderate incomplete paralysis warrants assignment of a 20 rating.  Mild incomplete paralysis warrants assignment of a 10 percent rating.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Factual Background

As noted, the Veteran's claims for entitlement to service connection for low back pain and cervical back pain with bilateral arm numbness (VA Form 21-526) was received in October 2002.

The Veteran was afforded a VA examination in October 2002. The Veteran described the pain as throbbing and constant.  It was noted that the pain was not associated with paresthesias in the lower extremities; however, the pain in the lumbar spine radiated to the left lower extremity.  The Veteran indicated that, at times, when the pain is very severe, he has to lie down for two to three weeks.  The Veteran walked with a normal gait into the examination room.  His gait was not unsteady or unpredictable; he did not require any assistive aid to ambulate across the room.

Examination of the cervical spine revealed no evidence of painful range of motion. There was no evidence of muscle spasm, weakness or tenderness.  Active flexion was 65 degrees without pain; active extension was 50 degrees without pain; active lateral flexion was 40 degrees bilaterally without pain; active rotation was 80 degrees, bilaterally, without pain.  Range of motion of the cervical spine was not limited by pain, fatigue, weakness, lack of endurance or repetitive use.  Examination of the lumbar spine revealed evidence of painful motion in forward flexion only.  There was evidence of mild paraspinal muscle spasm at L4-5.  There was no evidence of tenderness or weakness noted.  Straight leg raising was negative at 60 degrees, bilaterally.  Lasegue sign was negative.  Active flexion was 75 degrees with pain; active extension was 35 degrees without pain.  Active lateral flexion was 40 degrees without pain, bilaterally; and, active rotation was 35 degrees without pain, bilaterally.

Motor strength was within normal limits at 5/5 in the upper and lower extremities. There was no evidence of muscle atrophy. Sensation was intact in the upper and lower extremities, except for Tinel's sign which was positive at the Olecranons, causing numbness and tingling in an ulnar distribution.  Deep tendon reflexes were 2+ in the biceps, triceps, knees and ankles.  X-ray study of the cervical spine revealed narrowing in the C5-6 and C6-7 disc spaces; slight impingement, neutral foramina, C5-6, on the right from moderate size osteophyte.  The lumbar spine showed narrowing of the posterior L5-S1 disc space.  The pertinent diagnoses were degenerative disc disease, cervical spine; and degenerative disc disease, lumbar spine.  The examiner noted that, objectively, there was evidence of mild limitation of motion of the lumbar spine.  The Veteran should avoid frequent bending, stooping and crouching.  There were no other functional limitations.

An MRI of the lumbar spine, performed in May 2003, revealed findings of moderate to severe bilateral neural foraminal narrowing at L5-S1, bilateral pars defects at L5, degenerative disk disease at multiple levels, and Grade I anterolisthesis of L5 on S1.  An MRI of the cervical spine revealed multiple levels of canal stenosis and bilateral neural foraminal narrowing, worst at the C6-7 level. The Veteran underwent an EMG/nerve conduction study in June 2003.  The Veteran reported feeling weak when his arms are numb or his back is hurting.  The study revealed no evidence of left C5-8 or L4-S2 motor radiculopathy, but it did not rule out a pure sensory radiculopathy.  It was noted that EMG of the selected muscles of the left arm and left leg was normal.

On the occasion of a VA examination in February 2004, the Veteran described his back pain as constant, predominantly, with radiation to the left buttock; he also described the pain as sticking, aching, sharp, and burning.  He described electric-like shock sensation in the left lower extremity.  The Veteran noted that the pain was aggravated by physical activity such as sitting, standing and walking.  He stated that the intensity can be up to 10 out of 10, and it is partially relieved with rest and multiple medications.  The Veteran explained that, during severe relapses, he has to have complete bed rest.  He also stated that he lives in constant pain, some days worse than others.  The Veteran noted that he cannot stand, walk or even sit erect for long periods of time.  He reported that he is unable to perform any kind of physical activity or exercise without incurring severe relapse and loss of mobility; he had to stop doing many things such as walking, light running or jogging.  The Veteran indicated that driving long distances poses a challenge and cause discomfort.  He also stated that he cannot do things like yard work or work on his car without increased pain, weakness or muscle fatigue.  The Veteran indicated his physician also recommended bed rest within the past year.  The examiner noted that the Veteran apparently had epidural injection once without improvement.

The Veteran stated that the pain is aggravated by physical activity and is partially relieved with rest or medication. He is able to function with or without medication. He was unable to work for approximately 2 or 3 days within the past year, but the physician did not recommend bed rest.  It was noted that the Veteran has functional impairment as he cannot move or turn his head all the way to the left; he also has difficulty raising his left upper extremity.  It was also noted that the Veteran had difficulty with his activities of daily living as he is unable to use his left upper extremity well for shaving, brushing his teeth, washing, or dressing himself.  He denied history of neck surgery or injection.

Examination revealed tenderness over the lower cervical spine in the midline and left paracervical region with muscle spasm. Range of motion of the neck was limited because of pain.  Flexion was to 40 degrees with pain at 40 degrees, extension was 30 degrees with pain, right lateral flexion was 30 degrees with pain at 30 degrees, left lateral flexion was to 20 degrees with pain at 20 degrees, right rotation was to 60 degrees with pain at 60 degrees, and left rotation was 50 degrees with pain at 50 degrees.  Range of motion of the cervical spine was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  There was no ankylosis.  There was diffuse tenderness over the entire lumbar spine in the midline and paralumbar region with no muscle spasm.  Range of motion of his back was limited because of pain.  Flexion was 60 degrees with pain at 60 degrees, extension was 20 degrees with pain at 20 degrees, right and left lateral flexion was 20 degrees with pain at 20 degrees, and right and left rotation was 45 degrees with pain at 45 degrees.  Range of motion of the lumbar spine was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  There was no ankylosis. Straight leg raise test was negative.  There was no evidence of intervertebral disc syndrome.  Gait and posture were normal.  The examiner reported, objectively, the Veteran had tenderness without muscle spasm.  He has limited range of motion because of pain.  He had no evidence of radiculopathy or intervertebral disc syndrome.  He denied bladder or bowel incontinence or erectile dysfunction.

The examiner also noted that, objectively, the Veteran had tenderness with muscle spasm and limited range of motion without radiculopathy.  His sensory deficits involving the left little finger and hypothenar eminence are related to ulnar nerve neuropathy at the elbow; it is not secondary to his cervical spine degenerative arthritis.  He has not motor muscle weakness and has excellent reflexes.  The examiner observed that, regarding the lumbar spine condition, the Veteran has limitations with lifting and carrying heavy weight, prolonged walking, as well as repetitive bending and crouching. Regarding his cervical spine condition, he has limitations with repetitive climbing and crawling.

In an addendum to the above examination, the VA examiner noted that, based on the physical examination and the results of the MRI and the nerve conduction study, the diagnoses were revised to: lumbar degenerative disk disease, grade I anterolistehsis of L5 on S1, moderate to severe bilateral L5- S1 neural foraminal narrowing; and cervical degenerative disk disease, canal stenosis, bilateral neural foraminal narrowing with no motor neuropathy.

During a clinical visit in November 2004, the Veteran complained of chronic low back and neck pain.  On examination, it was noted that the Veteran had normal gait; straight leg raising was negative.  The assessment was low back pain and neck pain; he had a normal gait and normal walk.

The Veteran was afforded another VA examination in May 2006.  At that time, he reported constant pain in the cervical and lumbar spine.  He stated that the pain in the cervical spine does not radiate to the upper or lower extremities; however, the pain in the lumbar spine radiates to the left lower extremity.  He denied any paresthesias or loss of bladder and bowel control associated with the neck or back pain.  The pain was aching and sharp.  The Veteran rated the pain as 3 out of 10.  He noted that the pain is worsened by physical activities.  He stated that he occasionally requires complete bed rest, but he is able to function with and without medication.  The Veteran reported difficulty with standing, walking, lifting, carrying and sitting for an extended period of time.  The Veteran indicated that, over the past year, he had six or seven periods of incapacitation for about 21 to 24 days; he stated that he had periods of incapacitation about two times a month, each time for about three to four days.

The Veteran's posture was normal.  He had mild difficulty getting on and off the examining table and changing positions.  He walked with a normal gait in the examination room.  His gait was not unsteady or unpredictable.  The Veteran did not require an assistive aid to ambulate across the room.  Examination of the cervical spine revealed evidence of limited and painful motion in all directions.  There was evidence of muscle spasm in the trapezii.  There was no evidence of weakness or tenderness noted.  There was no evidence of radiation of the pain.  There was no evidence of IVDS.  The Veteran had flexion to 40 degrees with pain, extension was to 20 degrees with pain, right and left lateral flexion was to 20 degrees with pain, and rotation was to 50 degrees with pain, bilaterally.  The examiner noted that range of motion of the cervical spine was limited by pain, fatigue and lack of endurance after repetitive use with pain having the major functional impact.  It was not limited by weakness or incoordination after repetitive use.  The examiner stated that, without resorting to mere speculation, there were no additional limitations of the spine in degrees.

Examination of the lumbar spine revealed evidence of limited and painful motion in all directions.  There was evidence of paraspinal muscle spasm at L4-5 and L5-S1.  There was no evidence of tenderness or weakness.  Straight leg raising was negative bilaterally.  Lasegue sign was negative.  There was no evidence of radiation of the pain.  There was no evidence of IVDS.  The lumbar spine had a forward flexion from 0 degrees to 65 degrees with pain, extension was from 0 degrees to 20 degrees, lateral flexion was from 0 degrees to 25 degrees bilaterally, and rotation was to 30 degrees, bilaterally.  The examiner noted that range of motion in the lumbar spine was limited by pain and lack of endurance after repetitive use with pain having the major functional impact.  It was not limited by fatigue, weakness, or incoordination after repetitive use.  The examiner stated that, without resorting to mere speculation, there were no additional limitations of the spine in degrees.

Motor strength was within normal limits at 5/5 in the upper and lower extremities.  There was no evidence of muscle atrophy.  Sensation was intact in the upper extremities and lower extremities.  Deep tendon reflexes were 2+ in the biceps, triceps and knees and 1+ in the ankles. The pertinent diagnoses were degenerative disc disease, cervical spine; and, degenerative disc disease, lumbar spine, with lumbar spondylolysis and spondylolisthesis.  The examiner noted that there was evidence of limited range of motion of the cervical spine and the lumbar spine. There was evidence of muscle spasm.  Straight leg raising was negative.  There was no evidence of radiculopathy to the upper or lower extremities.  There was no evidence of atrophy or sensory deficits. Reflexes were symmetric.  The gait was normal.  There was no evidence of IVDS affecting the cervical spine or the lumbar spine.  Regarding the cervical spine, the examiner advised the Veteran to avoid using ladders, overhead reaching and crawling; and, in regard to the lumbar spine, he was advised to avoid frequent bending, stopping and crouching.

At his personal hearing in January 2008, the Veteran testified that he was in constant pain; he stated that sometimes the pain gets so bad that he is unable to get out of bed.  The Veteran indicated that he has difficulty walking for any prolonged periods; he cannot lift, bend over, can't squat or reach for things.  The Veteran indicated that he loses anywhere from 6 to 10 days of work as a result of severe attacks.  The Veteran indicated that he experiences pain in his neck from turning left when driving.  The Veteran stated that he has had to adjust his entire lifestyle; he stated that he can't do any of the sporting activities he used to do.  The Veteran indicated that he is relegated to sitting and watching television.  The Veteran reported that his current job is sedentary; however, he still has to go out and walk. He stated that he has to go to various locations and that's a challenge for him.  The Veteran again reported that some days his was in so much pain that he could not get out of bed. The Veteran maintained that he has had both doctor prescribed and self imposed bed rest.  The Veteran indicated that he experiences numbness in his arms; he also reported cramping and trembling in his lower extremities.

February 2008 Sansum clinic treatment records indicated no tenderness, range of motion about 50 percent of normal, straight leg raise negative, moderate hamstring tightness, hip motion symmetric, reflexes 2+ at the knees and ankles, ability to walk on heels and toes, with a diagnosis of spondylolisthesis and severe neuroforaminal narrowing and compression of the nerve roots.  March 2008 treatment notes from the same facility indicate negative straight leg raising, motor power full, hamstring tightness and back tightening with straight leg raising, ability to toe and heel walk, decreased pinprick sensation in the anterior calves and somewhat diffusely in the left foot, and symmetric deep tendon reflexes.  

On the February 2010 VA examination, the examiner indicated that there was both cervical and lumbar spine ankylosis.  Cervical spine ankylosis affected part of the cervical spine and was in the position of flexion, and thoracolumbar spine ankylosis affected part of the thoracolumbar spine and was in the neutral position.  There were no indications of unfavorable ankylosis.  Range of motion of the thoracolumbar spine was flexion 0 to 20 degrees, extension 0 to 20 degrees, left lateral flexion to 5 degrees, right lateral flexion to 10 degrees, left lateral rotation to 5 degrees, and right lateral rotation to 15 degrees.  There was additional limitation with repetitive motion due to pain, with flexion to 18 degrees, and extension to 12 degrees, with no reduction in lateral flexion or rotation.  Range of motion of the cervical spine was flexion to 12 degrees, extension to 10 degrees, left lateral flexion to 5 degrees, left lateral rotation to 15 degrees, right lateral flexion to 18 degrees, and right lateral rotation to 30 degrees.  There was additional limitation of motion on repetition due to pain, with flexion to 18 degrees, extension to 5 degrees, left lateral flexion to 12 degrees, left lateral rotation to 12 degrees, right lateral flexion to 20 degrees, and right lateral rotation to 45 degrees.

On motor examination, left knee flexion was 4/5 on the left with no figures given for the right, knee extension was 4/5 on the left and 5/5 on the right; ankle dorsiflexion was 3/5 on the left and 5/5 on the right; ankle plantar flexion was 3/5 on the left and 5/5 on the right; great toe extension was 5/5 bilaterally.  Sensory exam was normal except for light touch on the left being 1/2.  Reflex exam showed normal 2+ left knee jerks, 3+ right knee jerks indicating hyperactive, without clonus, and absent ankle jerks bilaterally.  Goldthwaite's sign was positive on the right.

The examiner also indicated that the Veteran was employed full time and had lost four weeks of work due to his lumbar and cervical spine disabilities during the previous year.

Analysis

The above analysis reflects that the 40 and 30 percent ratings for lumbar and cervical spine DDD from February 10, 2010, are appropriate, and higher ratings are not warranted.  Whether based on the February 2010 VA examiner's notation of ankylosis or the fact that flexion of the thoracolumbar spine was less than 30 degrees and flexion of the cervical spine was less than 15 degrees, the criteria for 40 and 30 percent ratings were met from the date of the exam.  A 50 percent rating is not warranted under the general rating formula because ankylosis of the thoracolumbar spine was in the neutral position, which always represents favorable ankylosis pursuant to Note 5 of the general rating formula.  A 100 percent rating is not warranted under the general rating formula because, although cervical spine ankylosis was said to be in flexion, there was no unfavorable ankylosis of the entire spine, the examiner specifically noted that there were no indications of unfavorable ankylosis, and there was no evidence of the symptoms listed in Note 5 indicating unfavorable ankylosis.  In addition, a higher rating was not warranted under the Formula for Rating IVDS Based on Incapacitating Episodes because there was no evidence of incapacitating episodes as defined in note 1 to the Formula, i.e., bed rest prescribed by a physician.

As to whether ratings higher than 20 percent for lumbar and cervical spine DDD were warranted prior to February 10, 2010, the parties to the Joint Motion indicated that the Board failed to support its finding that a 40 percent rating was not warranted for lumbosacral strain under DC 5295 because it did not discuss multiple findings indicating the present of neuroforaminal narrowing.  Irregularity of joint space is one of the symptoms listed in the criteria for a 40 percent rating in DC 5295.  The parties to the Joint Motion also noted the Board's failure to discuss the May 2006 VA examiner's statements indicating that, while there was limitation of motion of the thoracolumbar and cervical spine by pain and lack of endurance after repetitive use, he could not identify the additional limitation in degrees "without resort to speculation."  Given that the physician indicated that there was additional limitation but did not specify what that limitation was, as well as the existence of foraminal narrowing, the Board finds that the Veteran's symptoms more nearly approximate the severe lumbosacral strain and severe limitation of motion of the cervical spine warranting the maximum schedular ratings under DCs 5295 and 5290 prior to September 10, 2010.  There is no basis for higher schedular ratings prior to September 10, 2010 because there is no evidence of ankylosis of the lumbar or cervical spine prior to that date warranting higher ratings under DCs 5286, 5287, or 5289.

As to separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations, a rating higher than 10 percent is not warranted under DC 8521 for left lower extremity lumbar radiculopathy from September 10, 2010.  The Veteran's symptoms in this regard most nearly approximate mild incomplete paralysis, because motor findings ranged from 3/5 to 5/5, and sensory findings were mostly normal with 1/2 light touch, indicating only slight abnormality.  Prior to September 10, 2010, the Board notes that radiating pain from the lumbar spine to the left lower extremity was noted as early as on the October 2002 VA examination and on multiple occasions after that date.  Consequently, a 10 percent rating is warranted prior to February 10, 2010 for left lower extremity lumbar radiculopathy, because neurological findings, which were generally close to normal on the examinations prior to this date, indicated symptoms approximating at most mild incomplete paralysis.

Finally in this regard, no other separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are warranted, because neurologic findings for the right lower extremity were at or near normal throughout the appeal period, and there were no other neurologic symptoms warranting separate ratings other than those associated with bilateral ulnar neuropathy as to which the Veteran has withdrawn his appeal.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the orthopedic and neurologic symptoms of the Veteran's lumbar and cervical spine DDD are fully contemplated by the applicable rating criteria.  The reduction in range of motion of the lumbar and cervical spine are specifically accounted for under the prior and amended version of the criteria for rating disabilities of the spine, and the additional limitation on repetitive motion were specifically accounted for, and found to warrant higher ratings, under 38 C.F.R. § 4.40, 4.45, 4.59, and DeLuca.  In addition, the neurologic symptoms were considered as chronic neurologic manifestations under the former criteria and as associated objective neurologic abnormalities under the revised criteria, and resulted in a separate rating where warranted.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran indicated on the February 2010 VA examination that he was employed full time.  While he also indicated that he had missed four weeks in the previous year due mostly to lumbar and cervical pain, such a relatively short period of time does not reflect marked interference with employment.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  Moreover, there is no evidence of frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for lumbar or cervical spine DDD is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the fact that the Veteran remains employed full time reflects that a TDIU claim has not been raised implicitly in connection with the claims for higher ratings herein.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For the foregoing reasons, the weight of the evidence supports uniform 40, 30, and 10 percent ratings for lumbar and cervical spine DDD and left lower extremity lumbar radiculopathy respectively throughout the appeal period.  Moreover, the preponderance of the evidence is against any higher rating or any additional separate compensable rating.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

ORDER

 A rating higher than 40 percent for lumbar spine DDD from February 10, 2010 is denied.

A 40 percent rating is granted for lumbar spine DDD, prior to February 10, 2010,  subject to controlling regulations governing the payment of monetary awards.

A rating higher than 30 percent for cervical spine DDD from February 10, 2010 is denied.

A 30 percent rating is granted for cervical spine DDD, prior to February 10, 2010, subject to controlling regulations governing the payment of monetary awards.

A rating higher than 10 percent for left lower extremity lumbar radiculopathy from February 10, 2010 is denied.

A 10 percent rating is granted for left lower extremity lumbar radiculopathy prior to February 10, 2010, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


